—Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered March 31, 2010 in an action seeking brokerage commissions on rental payments. The order denied defendant’s motion for partial summary judgment on the first cause of action and granted plaintiffs cross motion for partial summary judgment on the first cause of action.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Smith, J.P., Fahey, Lindley, Sconiers and Gorski, JJ.